DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2-3, 5, 7-18, 20 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusens et al (US 2017/0193279) in view of Ergenbright (US 2015/0204109).

	Per claim 1, Kusens teaches an on-site security system comprising (Abstract): 
a central computer (paragraph 0020 teaches monitoring system 206); 
an object database including object data identifying a plurality of banned objects (paragraph 0004 teaches object in a database of prohibited objects); 
a network interface configured to communicate with a control center via a secure connection (paragraph 0020 teaches monitoring system 206 and monitoring system 216 may be remotely located at any physical locations so long as a data connection exists (USB, TCP/IP or comparable)); 
a plurality of devices coupled to the central computer, the plurality of devices including a first device and a second device (paragraph 0041 teaches computerized monitoring and communication systems 404A, 404B, 404C receive data from 3D motions sensors 402a, 402b, and 402); and 
the first device comprising a camera (paragraph 0019 teaches motion sensor may be oriented to take images of person and/or objects entering and exiting the room to be monitored), a communications interface (paragraph 0020), and [one or more non- lethal countermeasures], wherein: 
the central computer is configured to compare received image data to the object data of the object database to identify a banned object of the banned objects (paragraph 0021 teaches system 206 may receive data from 3d motion sensor 204 for a monitoring zone. At step 208, system 206 may assess whether a prohibited/banned object is detected in the room); 
the central computer is configured to send a threat message to the control center (paragraph 0027 teaches system 216 may be alerted if no response is received at step 214 or if the response is unintelligible or indicates that patient 202 is being monitored or a person possessing the prohibited object does not intend to comply with patient identification zone requirements. Alternately, or additionally, system 216 may be alerted with or even before patient 202, so that the system 216 can determine whether the prohibited object detected is, in fact problematic); 
the central computer is configured to receive a control command from the control center (paragraph 0027 teaches system 216 and/or the attendant could then approve the alerts to appropriate caregiver 220 and/or call for emergency assistance (e.g. send request for security)); and 
[the central computer is configured to activate at least one countermeasure of the one or more non-lethal countermeasures based on the control command].  
But Kusens does not explicitly teach the first device comprising one or more nonlethal counter measures wherein the central computer is configured to activate at least one countermeasure of the one or more non-lethal countermeasures based on the control command.  
	However, in an analogous art, Ergenbright teaches a victim-initiated mitigation system capable of mitigating the effects of an active shooter in a facility (abstract). Ergenbright further teaches the first device comprising one or more nonlethal counter measures (paragraph 0029 teaches unit 30 may include a non-lethal immobilization unit (NLI). In such embodiments, upon activation, the NLI unit may emit one of a variety of forms of NLI to immobilize and/or control an aggressor) wherein the central computer is configured to activate at least one countermeasure of the one or more non-lethal countermeasures based on the control command (paragraph 0029 further teaches, the NLI unit may be activated either through remote manual initiation by personnel through the ICC 20, or the NLI unit may be activated automatically such as in the instance of the shot recognition software detection shots fired). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to integrate Ergenbright’s non-lethal countermeasures to minimize a threat. The rationale would be to control or otherwise immobilize an active shooter (Ergenbright paragraph 0023).   

	Per claim 2, Kusens teaches wherein the camera of the first device is configured to generate the image data, wherein the first device further comprises an infrared sensor, an acoustic sensor, or both, and wherein the central computer is configured to identify the banned object or a threat based further on IR signature data, audio data, or a combination thereof, received from the first device (paragraph 0015 teaches cameras including but not limited to color RGB, CMOS sensors, lasers, infrared and RF modulated light. Paragraph 0026 teaches audio data such as microphones. Paragraph 0027 teaches detect audio and determine if it presents a threat to the user/patient). 

	Per claim 3, Kusens in view of Ergenbright teaches the network interface comprising [a router, a switch, and a firewall], and further comprising: an uninterruptable power supply configured to supply power to one or more components of the on-site security system (paragraph 0031 of Ergenbright teaches unit 30 may be powered via AC power through the building power, and may also include battery for power backup use when the AC power has been removed); and 102933992.1- 3 -a terminal coupled to the central computer and configured to receive alerts in response to identification of the banned object (Kusens in paragraph 0007 teaches monitoring system may comprise a primary display. The system may comprise an alert display. The alert display may be a dedicated portion of the primary display. If the computerized monitoring system detects a prohibited object, the central communication system may be configured to send an alert to the central video monitoring system. The central monitoring system may be configured to move the display of the image of the prohibited object from the primary display to the alert display upon receipt of an alert).   
	Kusens in view of Ergenbright does not explicitly teach network interface comprising a router, switch and a firewall. However, in the art of communication, network interface is known to have routers to route communication and firewalls to keep dangerous traffic out. Examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use a network interface that has a router, switch and firewall. The rationale would be to have a secure network to prevent hack and dangerous traffic out.

	Per claim 5, Kusens teaches comprising user category data, event criteria, personnel data, and thresholds, wherein the central computer is configured to identify a threat based on one or more of the user category data, the event criteria, the personnel data, the thresholds, or a facial recognition database (Paragraph 0028 teaches the priority and timing of alerts to different individuals or stations can be configured in accordance with the needs and desires of a particular facility, experience with a particular monitored individual or type of patient, or any other criterion of the system owner or user. This is true for initial alerts as well as continuing alerts (e.g., if a prohibited object is detected in and remains in close proximity to the patient 202, and no response from patient 202 or a caregiver 220 is received or observed) or repeated alerts (two or more distinct events where a prohibited object is detected in close proximity to the patient 202). The priority and timing of alerts to different individuals may be different for initial, continuing, and/or repeated alerts).  

	Per claim 7, Kusens in view of Ergenbright teaches wherein the central computer is coupled to one or more building security devices and is configured to activate one or more of the building security devices, and wherein the one or more building security devices include door locks, alarms, loudspeakers, a public address system, or a combination thereof (paragraph 0009 of Ergenbright teaches activating security devices such as door locks and broadcasting alerts/messages).  

	Per claim 8, Kusens in view of Ergenbright teaches wherein the central computer is configured to receive access requests from the control center, and wherein the central computer is configured to adjust network settings of the network interface to authorize a mobile device to access a secure connection or a local wireless network of the on-site security system (Ergenbright in paragraph 0053-0054 teaches configured access requests for authorized personnel or emergency responders to use a mobile device to access locked doors during an active shooter being in the building).  	

	Per claim 9, Ergenbright teaches wherein the central computer is configured to push updates to a mobile device based on an access level of the mobile device, and wherein the updates included location data, map data, threat data, route data, law enforcement data, or a combination thereof (0038 teaches sending updated information to mobile device of first responders such as routes to building. 0053-0054 teaches configured access requests for authorized personnel or emergency responders to use a mobile device to access locked doors during an active shooter being in the building).  
	
	Per claim 10, Ergenbright teaches wherein the central computer is configured to receive database updates from a control center, a system administrator, or both, and to update a detection database based on the database updates (0055 teaches software capable of updating the database with situational data such as location of active shooter and route information for the responders).  

	Per claim 11, see rejection of claim 9-10. 

	Per claim 12, Kusens teaches in view of Ergenbright teaches wherein the plurality of devices further comprises a second device, and wherein the second device comprises a second camera configured to capture images and to generate the image data, and wherein the (paragraph 0015-0016 of Kusens teaches plurality of cameras to capture images. Also see paragraph 0034 and 0043 of Ergenbright).  	

	Per claim 13, Kusens in view of Ergenbright teaches wherein the plurality of devices further comprises a third device, wherein the third device comprises an IR sensor, an acoustic sensor, a speaker, or a combination thereof, and wherein the central computer is configured to identify the banned object or a threat based further on IR signature data, audio data, or a combination thereof (0060 teaches acoustic sensors. Paragraph 0027 teaches detect audio and determine if it presents a threat to the user/patient).  

	Per claim 14, Kusens teaches a method comprising: 
receiving, at a central computer of an on-site system, image data from a local device of the on-site system (paragraph 0021 teaches the computerized patient monitoring system 206 may receive data from 3D motion sensor 204 for a monitoring zone (i.e., the patient's room or area to be monitored; 
identifying, at the central computer, a threat and a location of the threat based on the image data and database data (paragraph 0022 teaches If a prohibited object is detected within the monitoring zone at step 208, computerized patient monitoring system 206 may, at step 210, determine whether the prohibited object was in proximity to the patient); 
sending, by the central computer, a message to a control center including the identified threat and location via a secure connection (paragraph 0027 teaches central video monitoring system 216 may be alerted if no response is received at step 214, or if the response is unintelligible or indicates that the patient 202 being monitored or a person possessing the prohibited object does not intend to comply with the patient identification zone requirements). 
Kusens does not explicitly teach receiving, at the central computer, a command message from the control center via the secure connection; and 
routing the command message to a sentry device of the on-site system, the command message configured to cause activation of a non-lethal countermeasure of the sentry device.  
However, as mentioned in rejection of claim 1, Ergenbright teaches a victim-initiated mitigation system capable of mitigating the effects of an active shooter in a facility (abstract). Ergenbright further teaches receiving, at the central computer, a command message from the control center via the secure connection; and 
routing the command message to a sentry device of the on-site system, the command message configured to cause activation of a non-lethal countermeasure of the sentry device (paragraph 0029 teaches in various embodiments, the NLI unit may be activated either through remote manual initiation by personnel through the ICC 20, or the NLI unit may be activated automatically such as in the instance of the shot recognition software detecting shots fired).  
Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to integrate Ergenbright’s non-lethal countermeasures to minimize a threat. The rationale would be to control or otherwise immobilize an active shooter (Ergenbright paragraph 0023).   
	Per claim 15, see rejection of claim 2. 
	Per claim 16, Kusens in view of Ergenbright teaches comprising sending, by the central computer, the image data (paragraph 0041 of Kusens teaches computerized monitoring and communication systems 404A, 404B,404C receive data from 3D motions sensors 402A, 402B, 402C, which are, respectively, monitoring persons 401A, 401B, 401C. Data received by the centralized monitoring system 406 from computerized monitoring and communication systems 404A, 404B, 404C may routinely be displayed on centralized monitoring primary display 408, IR sensor data (Paragraph 0015 of Kusens), audio data (paragraph 0027 of Ergenbright teaches microphone may capture live audio inputs, and in one embodiment may monitor the ambient background ‘in conjunction with shot recognition software for detection of shots fired), or a combination thereof, to the control center via the secure connection.  

	Per claim 17, Kusens in view of Ergenbright teaches generating a notification responsive to identifying the threat and the location of the threat; and sending the notification to mobile devices of one or more associates of the on-site system (Kusens in paragraph 0024 teaches On detecting the prohibited object came into close proximity to the patient, such as by entering the patient identification zone, central communication system 212 may be configured to send an alert of the prohibited object to one or more designated recipients (e.g., caregiver(s) 220)).  

	Per claim 18, Kusens in view of Ergenbright teaches sending an alert to mobile devices of one or more associates of the on-site system responsive to identifying the threat and the location of the threat (Kusens in paragraph 0024 teaches On detecting the prohibited object came into close proximity to the patient, such as by entering the patient identification zone, central communication system 212 may be configured to send an alert of the prohibited object to one or more designated recipients (e.g., caregiver(s) 220)); or 
activating an alarm responsive to identifying the threat and the location of the threat (Kusens in paragraph 0042 teaches an alert maybe an audible sound (e.g., a voice or alarm type sound) at the centralized monitoring system 406, an audible sound at the computerized monitoring and communication system attached to the 3D motion sensor, a text message, an email, turning on a light or even running a program on a computer).  

	Per claim 20, Kusens in view of Ergenbright teaches receiving, at the central computer, an instruction message from the control center via the secure connection; and sending update messages to one or more mobile devices associated with the on-site system responsive to receiving the instruction message from the control center (In paragraph 0037, Ergenbright teaches the pre-planned alerts may be programmed into the ICC 20 as desired. In one embodiment, the pre-planned alerts may be automatically and dynamically customized to deliver specific instructions to individual facility occupants based on the location of the activated VI unit compared to the work location, class schedule, or cellular enabled location of each facility occupant. These specific instructions may assist facility occupants with survivability instructions and crowd control measures that may facilitate exit traffic and prevent facility occupants from entering the facility or campus who are not already on site. In addition, dynamically customized specific instructions may be automatically sent to response personnel based on changing threat environments detected via the activated and non-activated VI units 30).  

	Per claim 44, Kusens in view of Ergenbright teaches wherein the secure connection includes a virtual private network, a HTTPS secure protocol extension, Secure Sockets Layer (SSL), Transport Layer Security (TLS), Secure Shell (SSH), Public Key Infrastructure (PKI), public-key cryptography, or end-to-end encryption (E2EE) (paragraph 0025 of Ergenbright teaches the communication may be an encrypted secure link in some embodiments. Paragraph 0042 also teaches encrypted wireless link. E2EE is a well-known encryption).  

	Per claim 45, Kusens teaches wherein the first device further comprises an acoustic sensor, and wherein the acoustic sensor includes a piezoelectric effect device (rejection of claim 2 and 13 teaches acoustic sensors. But, does not explicitly teach sensor being piezoelectric. However, piezoelectric effect devices used in acoustic and variety of other sensors are well-known in the art. Piezoelectric is known to measure changes in detection such as pressure, acceleration, temperature, strain, force, etc. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Kusens to use Piezoelectric along with his acoustic sensor. The rational would be to measure the difference in senses data to better determine the measurement for the treat.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusens et al (US 2017/0193279) and Ergenbright (US 2015/0204109) as applied to claim 1 above and further in view of Gunderson et al (US 9830932). 

Per claim 21, Kusens in view of Ergenbright does not explicitly teach sending a threat neutralized message based on user input; and de-authorizing the control center.
However, in an analogous art, Gunderson teaches active shooter detection system (abstract). Gunderson further teaches sending a threat neutralized message based on user input; and de-authorizing the control center (col. 13, line 44-47 teaches when the output variables do not meet minimum threshold then the sensor device 104a may transmit an all clear signal and reset and return to the rest state. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to integrate Gunderson’s all clear signal. The rationale would be to inform responders and deactivate the system. 

 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marggraff et al (US 2017/0123492) detecting objects to identify active shooter (paragraph 0258 and Fig. 34)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685